UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL ACTION
VERSUS
JESSE SLOANE NO.: 19-00037-BAJ-RLB

RULING AND ORDER
Before the Court is the Motion to Suppress (Doc. 19) filed by Defendant

Jesse Sloane. The Government filed an opposition. (Doc. 23). The Court conducted an
evidentiary hearing. Both parties subsequently filed post-hearing briefs. (Doc. 29, 30).
For the reasons stated herein, the motion is DENIED.
I. BACKGROUND

In January of 2018, William Sellers, an investigator with the Louisiana State
Police Special Victims’ Unit, was searching for individuals who were downloading
and sharing child pornography on the BitTorrent network.! (Doc. 27 at p. 24). Sellers
utilized a program called “Torrential Downpour,” which allows investigating officers
to conduct single source downloads.” Ud. at p. 25).

On January 21, 2018, Sellers downloaded approximately seventy images
depicting child pornography from a single IP address. (Doc. 27 at p. 26, 44, 64).

Sellers then consulted a public website, the American Registry for Internet Numbers,

 

1 BitTorrent is a file sharing program freely available on the iternet. It allows individuals to share
and download movie, music, and image files from one another. (Doc. 27 at p. 24).

2 A regular BitTorrent user typically downloads a file from multiple sources because this method
increases the downloading speed. (Ud, at p. 25).
which matches IP addresses with service providers. (Id.). Sellers determined that the
IP address in question was registered to Cox Communications. Ud. at p. 27). Sellers
then sent a subpoena to Cox requesting the subscriber information for the time and
date the IP address accessed the images. Cox informed Sellers that the IP address
belonged to Defendant and provided him with Defendant’s home address. (fd. at p.
28).

Sellers testified that he conducted surveillance on the residence five or six
times, although he could not remember on what days and at what times. Sellers did
not conduct surveillance on January 21, the day the images were downloaded. (/d. at
p. 47), During the surveillance, Sellers observed a pickup truck at the residence that
he determined was registered to Defendant. (Ud. at p. 28). Sellers attempted to discern
whether any other individuals lived with Defendant, but he never observed anyone
other than Defendant going to or coming from the residence. (Id.)

On March 13, 2018, Sellers requested a search warrant for the residence. On
March 14, 2018, at approximately 5:00 A.M., a contingent of ten to fifteen state and
local law enforcement officers congregated at a staging area near the residence to
prepare to execute the search warrant. Ud. at p. 33). Trooper Malcolm Brown, who
also worked for the Louisiana State Police, was shown Defendant’s driver's license
photograph. Afterwards, Brown parked his own unmarked vehicle down the street
from the residence for surveillance purposes. (Id. at pp. 30-31).

While the officers reviewed the operations plan in the staging area, Brown
alerted Sellers via radio that Defendant had exited his residence, entered his vehicle,

and was preparing to leave the area. (Doc. 27 at p. 33). Sellers directed Brown to

a
follow Defendant and informed him that other officers would arrive shortly. (Id. at p.
34). Sometime before 6:30 A.M., Brown stopped Defendant’s vehicle less than half a
mile from the residence and directed Defendant to park in an adjacent lot. (fd. at p.
37).

Sellers eventually arrived at the scene of the traffic stop. (Doc. 27 at p. 36). He
informed Defendant that law enforcement officers were executing a search warrant
of his home. Ud. at p. 37, 55). He also informed Defendant that he was not under
arrest but that “he’d like [Defendant] to return with him.” Sellers did not tell
Defendant that he was required to return with him. (/d. at p. 37). Sellers did not
recall telling Defendant that he had to leave his phone in the vehicle. Ud. at p. 56).
Defendant was not handcuffed when Sellers spoke with him. (/d. at p. 37).

Sellers testified that Defendant agreed to accompany the officers back to the
residence. (Doe. 27 at p. 37). Sellers alleges that he informed Defendant that the
police officers would secure Defendant’s vehicle and that the police would give
Defendant a ride back to the residence. (/d.). Sellers did not direct the police officers
to handcuff Defendant on the way back to the residence.

Upon reaching the residence, Defendant informed Sellers that his brother,
James Nice, was living with him. (Ud. at p. 38). Sellers testified that the officers had
not known this before executing the warrant. Ud.) The officers then secured the
residence and accompanied Defendant inside for an interview. (/d.) Defendant,
Sellers, and one other officer entered a storage room in the residence for the
interview. Defendant was not restrained, not in handcuffs, and was informed that he

was still not under arrest. Ud. at p. 39). The door to the storage room was also not

3
closed or barricaded to prevent exit. id.) Defendant was advised of his Miranda rights
and signed a waiver of rights at 6:51 A.M. (Exhibit 1). During the interview,
Defendant admitted that he possessed child pornography. Defendant now seeks to
suppress this admission.

II, DISCUSSION

Defendant argues that the officers illegally stopped him; thus, under the
Fourth Amendment, the confession obtained at Defendant's residence constitutes
“fruit of the poisonous tree,” U.S. v. Tovar, 719 F.3d 376, 387 (5th Cir. 2013) (holding
that verbal statements derived from an unauthorized seizure constitute “fruit of the
poisonous tree”). In the case of a warrantless seizure, the Government bears the
burden of proving, by a preponderance of evidence, that the seizure was
constitutional.

A, Did the Stop Satisfy the Terry v. Ohio Standard?

In Terry v. Ohio, 392 U.S. 1 (1968), the Supreme Court articulated a narrow
exception to the warrant requirement for seizures. Under Terry, a stop for
investigative purposes is reasonable under the Fourth Amendment if (1) the stop was
justified at its inception, and (2) the officer’s subsequent actions were reasonably
related in scope to the circumstances that justified the stop in the first place. United

States v. Lopez-Moreno, 420 F.3d 420, 480 (5th Cir. 2005),
1, Was the Stop Justified at tts Inception?

A Terry stop is justified at its inception if the officer has reasonable suspicion
that an individual has committed a crime. United States v. Monsivais, 848 F.3d 358,
357 (5th Cir. 2017). “Reasonable suspicion exists when the officer can point to specific
and articulable facts which, taken together with rational inferences from those facts,
reasonably warrant the. .. seizure.” Lopez-Moreno, 420 F.3d at 430 (5th Cir. 2005).

Defendant asserts that fifty-three days elapsed between the date Defendant’s
IP address was used to download child pornography and when the search warrant
was executed. (Doc. 29 at p. 4). Defendant argues that there is no evidence that the
IP address was used to access additional child pornography during the fifty-three day
period. id.) Defendant appears to be arguing that the information which formed the
basis of Seller's reasonable suspicion had become stale by the time Defendant’s
vehicle was stopped. See U.S. v. Gonzalez, 190 F.8d 668, 672 (5th Cir. 1999) (holding
that whether a tip may form the basis of reasonable suspicion depends in part on
whether the information has become stale, which is a fact specific inquiry). The Court
disagrees. Sellers knew with certainty that an IP address, at the time it was used to
access child pornography, was registered to Defendant. There no indication that this
evidence had been cast into doubt at any point between when the IP address was used
to download child pornography and when Sellers ordered the traffic stop. In other
words, the crime had already been committed, and the passage of time would have no
bearing on the matter. Accordingly, Sellers still maintained reasonable suspicion that

Defendant had committed a crime.
Defendant further argues that upon obtaining the IP address, Sellers did not
attempt to limit potential suspects and did not seek to determine who, other than
Defendant, may have had access to the computer linked to the IP address. (Doc. 29
at p. 4). This argument fails. Sellers knew that the IP address was registered to
Defendant. (Doc. 27 at p. 28). Sellers conducted surveillance on Defendant’s residence
at least five or six times and did not observe anyone else going into or coming from
the residence. (Doc. 27 at p. 48). Although it was eventually discovered that Nice also
resided at Defendant’s home, Sellers had no reason to know this. Thus, it was
reasonable for Sellers to conclude that Defendant, and only Defendant, used the
computer that accessed the child pornography. Accordingly, Sellers had developed
sufficient reasonable suspicion to justify the stop of Defendant’s vehicle.®

2. Were Officers’ Actions Reasonably Related to the
Circumstances that Justified the Stop?

The second prong of Terry provides that a detention must be temporary and
last no longer than is necessary to effectuate the purpose of the stop. United States v.
Brigham, 382 ¥.3d 500, 507 (6th Cw.2004). [f additional reasonable suspicion arises
during the course of the stop, the detention may continue until such suspicion has
been dispelled or confirmed. Lopez-Moreno, 420 F.3d at 431. Neither party specifically

addressed the second prong of Terry at oral argument or in the briefs.

 

3 The Court notes that although Sellers did not conduct the traffic stop himself, he provided the other
officers with the justification to stop Defendant. The “collective knowledge doctrine’ provides that an
investigatory stop of an individual can be based on another officer's reasonable suspicion that the
individual has committed a crime. U.S, vu, Ibarra-Sanchez, 199 3d 753, 759 (6th Cir. 1999) (citing
US. v. Hensley, 469 U.S. 221, 229-280 (1985). Thus, the other officers properly stopped Defendant
at Sellers’ direction.

6
As noted, the officers executed the stop to investigate their reasonable
suspicion that Defendant had accessed child pornography. There is no indication that
while Sellers spoke with Defendant in the parking lot, Defendant said anything to
confirm Seller’s suspicion. Defendant was then taken back to his residence where he
later confessed to possessing child pornography. Approximately twenty-five minutes
elapsed between the initial stop and Defendant's waiver of rights. (Doc. 29 at p. 7).
The act of transporting Defendant back to his home for an interview may have
extended well beyond what was necessary to effectuate the purpose of the stop.
Ultimately, however, the Court makes no judgment on this issue because it concludes
below that Defendant voluntarily agreed to return to the residence, as indicated in
Sellers’ testimony. (Doc. 27 at p. 37) (He [Defendant] agreed to come back with us.”)

B. Did Defendant Voluntarily Return to the Residence?

Defendant contends that he continued to be seized as he was driven by police
officers to his residence. (Doc. 29 at p. 6). In contrast, the Government argues that
Defendant voluntarily agreed to accompany officers back to the residence for the
execution of the search warrant and, therefore, appears to argue that Defendant was
no longer seized for Fourth Amendment purposes.

The Government has the burden of proving that an encounter with law
enforcement was consensual rather than coercive. United States v. Mendenhall, 446
U.S. 544, 557 (1980). An individual has been seized for Fourth Amendment purposes
if “in view of all of the circumstances surrounding the incident,” a reasonable person
would have believed that he was not free to leave. United States v. Mask, 330 F.3d

330, 337 (6th Cir. 2003). As long as cooperation is “voluntary and not the product of
7
police coercion,” an individual is not seized. U.S. v. Smith, 649 F.2d 305, 308 (5th Cir.
1981). The Fifth Circuit has considered several factors in determining whether an
individual was seized: (1) the threatening presence of several officers, (2) the display
of a weapon by an officer, (3) the physical touching of the person, and (4) the use of
language or tone of voice indicating that compliance with an officer’s request might
be compelled. Mask, 330 F.8d at 337.

The Court concludes that the Government has proven by a preponderance of
the evidence that Defendant voluntarily returned to the residence. It is true that at
least five or six officers were present in the parking lot when Defendant was stopped.
(Doc. 27 at p. 54). However, Defendant only spoke with “a couple of officers,” while
the others were ten to fifteen feet away, which reduced the coercive nature of the
encounter. Ud.) Moreover, while Sellers never explicitly told Defendant that he was
free to leave, he did inform Defendant that he was not under arrest. (/d. at p. 55),
Sellers asked Defendant to return to the residence to discuss the search warrant, he
did not demand that Defendant do so. Ud. at p. 37). Defendant was not handcuffed or
restrained in any way. Ud.) Defendant's car keys and cell phone were not seized (Ud.
at p. 57). At no time did Sellers or any of the other officers draw their weapons or
brandish them at Defendant. None of the evidence suggests that the officers ever
physically touched Defendant. Finally, no evidence was presented to show that
officers blocked Defendant's path to leave. Accordingly, the Court concludes that after
Defendant’s vehicle was initially stopped, he voluntarily agreed to return to his

residence and was no longer seized for purposes of the Fourth Amendment.
The Court further concludes that Defendant’s transportation to the residence
and subsequent interview also was not a seizure. See Mendenhall, 446 U.S. at 554 (“a
consensual encounter between a police officer and a citizen can be transformed into
a seizure or detention”). It is true that Defendant was transported to the residence
in a police vehicle while his own vehicle was secured by the police. However, it would
only have been a brief journey, as the site of the Terry stop was less than half a mile
from Defendant’s residence. (Doc. 27 at p. 37). It is unclear whether Defendant was
handcuffed in the police vehicle, but Sellers was clear that he did not direct the
officers to handcuff him. Ud.) See Carroll v. Ellington, 800 F.3d 154, 170 (5th Cir.
2015) (holding that restraint on freedom of movement increases the likelihood that
an individual is seized). Defendant then accompanied the officers inte his home and
was interviewed in a bedroom that was being used as a storage room. (Ud. at p. 58)
He was not handcuffed during the interview. Ud.} The exit was not obstructed in
anyway. Ud.) He was only interviewed by two police officers. Defendant again was
told that he was not under arrest. Ud.) Accordingly, the Court concludes that
Defendant’s encounter with police continued to be consensual, at least up until the
point he was advised of his Miranda rights.

C. Attenuation Doctrine

The Court further concludes that even if Defendant was seized for longer than
permitted by Terry, Defendant's confession was sufficiently attenuated from the
illegal seizure to allow the admission of his confession. The Supreme Court has held
that where a confession is sufficiently attenuated from a preceding Fourth

Amendment violation, the confession is admissible. Brown v. Illinois, 422 U.S. 590

9
(1975). The Supreme Court has identified four factors that must be considered in the
attenuation analysis: (1) the provision of Miranda warnings; (2) the temporal
proximity between the unlawful arrest and the challenged statements; (8)
intervening circumstances; and (4) the purpose and flagrancy of the official
misconduct. Id.

The Court concludes that these factors on balance weigh slightly in favor of the
Government. First, 1t is undisputed that Defendant was provided Miranda warnings
and waived his Miranda rights before making his admission.

The temporal proximity between the unlawful arrest and the challenged
statements does not weigh in favor of either party. It is true that less than twenty-
five mimutes elapsed between when Defendant was stopped and when he signed the
waiver of rights. However, the Fifth Circutt has held that where relatively little time
has elapsed, the determination generally turns on the conditions of custody; a shorter
time lapse may be permissible if the circumstances of detention are less severe.
United States v. Mendez, 885 F.3d 899, 912 (5th Cir. 2018). In the instant case,
Defendant was not handcuffed while he was interviewed. He was interviewed in his
own home, rather than a police station See Mendez, 885 F.3d at 918) (holding that
that the temporal proximity factor weighs against attenuation where Defendant is
placed in a police vehicle and interrogated at the police station.). The Court further
notes that even if the temporal proximity factors did weigh slightly in favor of
Defendant, it would not be outcome determinative. Jd. at 912 (“Temporal proximity

is not dispositive and is typically the least determinative factor involved.”).

10
The Court also concludes that no intervening circumstances were present
during the encounter, thus this factor weighs in favor of neither party. Intervening
circumstances weigh in favor of the Government when evidence independent from
the alleged illegal arrest establishes probable cause to arrest the Defendant. United
States v. Cherry, 794 F.2d 201, 206 (5th Cir. 1986). The Government contends that
the officers found numerous images and videos depicting child pornography on
Defendant’s electronic devices. (Doc. 28 at p. 5). However, the Government did not
present such evidence at the evidentiary hearing. Accordingly, it is unclear from the
record whether the officers had independent probable cause to arrest Defendant prior
to his confession.

Finally, the fourth factor, the purpose and flagrancy of the misconduct, weighs
in favor of the Government. As the Court has already concluded, officers initially had
ample reasonable suspicion to stop Defendant’s vehicle. The Court further concludes
that any further misconduct on the officers’ part amounted to, at most, negligence.
Mendez, 885 F.3d at 912 (holding that in order for a violation to be purposeful or
flagrant, it must be more than negligent). As noted, the officers did not at any point
order Defendant to accompany them back to his home, tell Defendant that he was
under arrest, or restrain him in any way. There is no evidence to suggest that the
officers had an improper purpose or committed conscious wrongdoing by asking
Defendant to return to the residence. Id. at. 918 (holding that an improper purpose or

conscious wrongdoing is necessary to find flagrancy of misconduct).

11
III.

CONCLUSION

Accordingly,

IT IS ORDERED that the Motion to Suppress (Doc. 19) is DENIED.

13th

Baton Rouge, Louisiana, this —~ day of August, 2019.

Bat —

JUDGE BRIANA_JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

12
